
	
		I
		111th CONGRESS
		1st Session
		H. R. 3015
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that certain photographic records relating to
		  the treatment of any individual engaged, captured, or detained after September
		  11, 2001, by the Armed Forces of the United States in operations outside the
		  United States shall not be subject to disclosure under section 552 of title 5,
		  United States Code (commonly referred to as the Freedom of Information Act), to
		  amend section 552(b)(3) of title 5, United States Code (commonly referred to as
		  the Freedom of Information Act) to provide that statutory exemptions to the
		  disclosure requirements of that Act shall specifically cite to the provision of
		  that Act authorizing such exemptions, to ensure an open and deliberative
		  process in Congress by providing for related legislative proposals to
		  explicitly state such required citations, and for other
		  purposes.
	
	
		1.Detainee Photographic Records
			 Protection
			(a)Short titleThis section may be cited as the
			 Detainee Photographic Records
			 Protection Act of 2009.
			(b)DefinitionsIn this section:
				(1)Covered
			 recordThe term covered
			 record means any record—
					(A)that is a photograph that—
						(i)was taken during the period beginning on
			 September 11, 2001, through January 22, 2009; and
						(ii)relates to the treatment of individuals
			 engaged, captured, or detained after September 11, 2001, by the Armed Forces of
			 the United States in operations outside of the United States; and
						(B)for which a certification by the Secretary
			 of Defense under subsection (c) is in effect.
					(2)PhotographThe term photograph
			 encompasses all photographic images, whether originals or copies, including
			 still photographs, negatives, digital images, films, video tapes, and motion
			 pictures.
				(c)Certification
				(1)In GeneralFor any photograph described under
			 subsection (b)(1)(A), the Secretary of Defense shall certify, if the Secretary
			 of Defense, in consultation with the Chairman of the Joint Chiefs of Staff,
			 determines that the disclosure of that photograph would endanger—
					(A)citizens of the United States; or
					(B)members of the Armed Forces or employees of
			 the United States Government deployed outside the United States.
					(2)Certification expirationA certification submitted under paragraph
			 (1) and a renewal of a certification submitted under paragraph (3) shall expire
			 3 years after the date on which the certification or renewal, as the case may
			 be, is submitted to the President.
				(3)Certification renewalThe Secretary of Defense may submit to the
			 President—
					(A)a renewal of a certification in accordance
			 with paragraph (1) at any time; and
					(B)more than 1 renewal of a
			 certification.
					(4)Notice to CongressA timely notice of the Secretary's
			 certification shall be submitted to Congress.
				(d)Nondisclosure of Detainee
			 recordsA covered record
			 shall not be subject to—
				(1)disclosure under section 552 of title 5,
			 United States Code (commonly referred to as the Freedom of Information Act);
			 or
				(2)disclosure under any proceeding under that
			 section.
				(e)Rule of constructionNothing in this section shall be construed
			 to preclude the voluntary disclosure of a covered record.
			(f)Effective
			 dateThis section shall take
			 effect on the date of enactment of this Act and apply to any photograph created
			 before, on, or after that date that is a covered record.
			2.Open Freedom of Information Act
			(a)Short titleThis section may be cited as the
			 OPEN FOIA Act of
			 2009.
			(b)Specific citations in statutory
			 exemptionsSection 552(b) of
			 title 5, United States Code, is amended by striking paragraph (3) and inserting
			 the following:
				
					(3)specifically exempted from disclosure by
				statute (other than section 552b of this title), if that statute—
						(A)(i)requires that the matters be withheld from
				the public in such a manner as to leave no discretion on the issue; or
							(ii)establishes particular criteria for
				withholding or refers to particular types of matters to be withheld; and
							(B)if enacted after the date of enactment of
				the OPEN FOIA Act of 2009, specifically cites to this
				paragraph.
						.
			
